Case 9:20-md-02924-RLR Document 264 Entered on FLSD Docket 03/06/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
   IN RE: ZANTAC (RANITIDINE)                                                                    MDL NO. 2924
   PRODUCTS LIABILITY                                                                             20-MD-2924
   LITIGATION
                                                               JUDGE ROBIN L. ROSENBERG
                                                      MAGISTRATE JUDGE BRUCE E. REINHART
   ______________________________/
          PLAINTIFFS’ STEERING COMMITTEE AND PLAINTIFFS’ EXECUTIVE
             COMMITTEE APPLICATION FOR JUSTIN PARAFINCZUK, ESQ.
          I have had the unique experience of handling a mass tort for several years without the

   support of other firms. My partner, Marcus Susen, and I filed the first Essure Birth Control cases

   in the country in the Eastern District of Pennsylvania. We handled all litigation, preemption

   arguments, and discovery issues before any other firms were willing to partake in the litigation.

   Having done that, I can say, without hesitation, that we understand the value of working with other

   firms through coordination and shared resources to deliver the best results for our clients. We now

   have a PSC in the EDPA, and I currently serve as the Discovery Chair. In that position, I oversaw

   the exchange of millions of documents and acquired experience in handling extensive social media

   discovery. We understand how to work with other firms to coordinate litigation strategy,

   discovery, depositions, and have relationships with third party vendors to handle the likely massive

   document productions that will occur in this case, as the product has been on the market for

   approximately 30 years.

          Currently, I am also one of the lead settlement negotiators for the Essure litigation in the

   Eastern District of Pennsylvania. I understand the time, effort, and patience that is required to

   successfully complete the steps to get to resolution. It requires relationship building from the start,


                                                     Page 1 of 3
                                     PARAFINCZUK WOLF SUSEN
                         110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                         • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                   www.PWSLawFirm.com
Case 9:20-md-02924-RLR Document 264 Entered on FLSD Docket 03/06/2020 Page 2 of 3




   and an understanding of the parties. Additionally, I have keen insight into the defense view of

   litigation resolution, as I have handled settlements for many defense clients over the course of my

   career.

             My personal litigation experience would be a good fit for this case. I have been practicing

   in Florida for over 12 years. I have tried cancer cases in the Engle tobacco litigation for the last six

   years. The cases are complex products liability cases, and all go through trial and full appeal.

   Because of our involvement in Engle litigation, we have access to and have consulted with

   experienced expert Oncologists and Epidemiologists regarding Zantac. Additionally, I have been

   a Board Certified Civil Trial attorney by the Florida Bar since 2015. In order to be certified, one

   must have tried the minimum number of jury trials, completed CLEs, and passed a 6-hour exam. I

   also have extensive appellate experience, having authored over 70 appellate briefs in state and

   federal court and have argued before the 11th Circuit several times. This experience, having been

   through full trial and appeal in several cases, allows me to provide our clients, and the MDL

   plaintiffs, insight into the optimal overall strategy for this litigation. I have also practiced in the

   SDFL for my entire career and have two cases pending. One is a WPB plaintiff, the other is MIA

   plaintiff.

             I am excited and look forward to the challenge of a position in this case dealing with

   discovery issues or expert witnesses, but I am open to anything. Discovery is essentially completed

   in Essure, and I do not have a large time commitment in that case any longer. I am willing to

   commit substantial time, resources, and effort to giving the over 1,500 plaintiffs that we represent

   and MDL plaintiffs the representation that they deserve.




                                                      Page 2 of 3
                                      PARAFINCZUK WOLF SUSEN
                          110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                          • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                    www.PWSLawFirm.com
Case 9:20-md-02924-RLR Document 264 Entered on FLSD Docket 03/06/2020 Page 3 of 3




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

   counsel listed on Schedule B of the Pretrial Order No. 1 in accordance with the email addresses

   provided.

                                                    Respectfully submitted,

                                                    PARAFINCZUK WOLF SUSEN
                                                    Attorneys for Plaintiff
                                                    110 East Broward Boulevard, Suite 1630
                                                    Fort Lauderdale, Florida 33301
                                                    Telephone: (954) 462-6700

                                                    By: /s/ Justin Parafinczuk
                                                    JUSTIN R. PARAFINCZUK ESQ.
                                                    *Board Certified Civil Trial Attorney
                                                    Fla. Bar No.:39898
                                                    JParafinczuk@PWSLawFirm.com

                                                    Service: Pleadings@PWSLawFirm.com




                                                   Page 3 of 3
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
